DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III (Figures 15-18 and Figures 19-23) in the reply filed on 26 May 2021 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species VI, there being no allowable generic or linking claim.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/100,779, filed on 10 August 2018.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 14 July 2021 and 23 September 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 14 July 2021, containing foreign patent document IR D084920-0001, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that 
Claim Objections
Claims 1, 3, 11, 17, and 20 are objected to because of the following informalities:
Claim 1 sets forth a plurality of elements, and therefore each element should be separated by a line indentation, see 37 CFR 1.75(i).
Claim 3 line 4 reads: “obliquely to a connecting direction of the connecting device”. This should be corrected to read - - obliquely to the connecting direction of the connecting device - -.
Claim 11 line 3 reads: “the main body in a connecting direction”. This should be corrected to read - - the main body in the connecting direction - -. 
Claim 17 line 3 reads: “the insertion opening”. This should be corrected to read - - an insertion opening - -.
Claim 20 lines 10-11 read: “actuating a fixing element”. This should be corrected to read - - actuating the fixing element - -.
For clarification purposes, appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 08 October 2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated in the amendment of claim 1 “…wherein the anchoring section protrudes into an area lower than the main body with respect to a direction perpendicular to a connecting direction and opposite a surface containing an actuating slot…”, and this statement indicates that the invention is different from what is defined in the claim(s) because the anchoring section is part of the main body, so therefore the anchoring section cannot protrude below itself. It is interpreted that applicant intended claim 1 to recite - - wherein the anchoring section protrudes into an area lower than the base section with respect to a direction perpendicular to a connecting direction and opposite a surface containing an actuating slot - -. Therefore, examiner interprets the newly amended claim 1 to read this way. 
Claims 2-22 are rejected as being dependent upon a claim rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 15, 17-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over DE 2548527 A1 (Heinze).
Regarding claim 1, Heinze discloses a connecting device (see Figures 7-9) for connecting two components (1 and 2), wherein the connecting device comprises a main body (21 and 22), which comprises a receiving channel (see annotated Figure 8b below) extending through the main body for accommodating a fixing element (7), wherein the receiving channel is accessible at and end by way of a fixing opening of the main body, wherein the main body comprises a base section (21) and an anchoring section (22) protruding or projecting from the base section for anchoring the main body in one of the components, wherein the anchoring section protrudes into an area lower than the main body with respect to a direction perpendicular to a connecting direction and opposite a surface containing an actuating slot (see annotated Figures 8b below). 

    PNG
    media_image1.png
    328
    548
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 8b.

    PNG
    media_image2.png
    351
    495
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 8b.

    PNG
    media_image3.png
    456
    679
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 8b.
Regarding claim 2, Heinze discloses wherein the anchoring section (22) is configured as a cylindrical thickening portion of an end of the main body (21) remote from the fixing opening (see in annotated Figure 8b above that the fixing opening is remote from the anchoring section).
Regarding claim 3, Heinze discloses wherein the anchoring section (22) is configured as an anchoring bolt protruding away from the base section (21) perpendicularly or obliquely to a connecting direction of the connecting device (see annotated Figure 8b above).
Regarding claim 4, Heinze discloses wherein the anchoring section (22) is configured as an anchoring bolt which extends beyond the base section (21) in a direction perpendicular to the connecting direction (see annotated Figure 8b above).
Regarding claim 5, Heinze discloses wherein the main body (21 and 22) comprises a positioning projection (23).
Regarding claim 6, Heinze discloses wherein the positioning projection (23) is arranged on a face side of the main body and forms an extension of the fixing opening (see annotated Figure 8b below) and/or of a tapering section.

    PNG
    media_image4.png
    496
    835
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 8b.
Regarding claim 7, Heinze discloses wherein the positioning projection (23) protrudes away from a face side of the main body (see annotated Figure 8b above).
Regarding claim 8, Heinze discloses wherein the positioning projection (23) is at least approximately ring-shaped and/or has at least approximately a form of a hollow cylinder projecting away from a face side of the main body (see Figs. 8a-8d).
Regarding claim 9, Heinze discloses wherein the positioning projection (23) protrudes away or projects away from the base section (21) at a side facing away from the anchoring section (see the face side in annotated Figure 8b above faces away from the anchoring section).
Regarding claim 10, Heinze discloses wherein the extension (23) is annular (see Figs. 8a-8d).
Regarding claim 11, Heinze discloses wherein the positioning projection (23) extends awayASLAN LAW, P.C.Application No.: 16/743,005Docket No.: 8001-OOI4PUS2 Page 5 of 11from the main body (21) in a connecting direction of the connecting device in a region of the fixing opening (see annotated Figure 8b above).
Regarding claim 12, Heinze discloses wherein the main body (21) comprises an actuating opening (see annotated Figure 8b below) that is configured as an actuating slot.

    PNG
    media_image5.png
    431
    712
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 8b.
Regarding claim 13, Heinze discloses wherein the main body (21 and 22) comprises an actuating opening (see annotated Figure 8b above) which is configured, at least in sections and/or at least approximately, complementarily to an outer contour of the fixing element (fixing element 7, see NOTE below).
NOTE: See in Fig. 9 of Heinze that the actuating opening accepts the fastener and therefore is at least in sections complementary to an outer contour of the fixing element.
Regarding claim 15, Heinze discloses wherein the main body (21 and 22) is formed as one piece (see NOTE below).
NOTE: See that Figures 7-9 disclose a one piece body, and further see attached Google Patents translation page 6, lines 21-24.
Regarding claim 17, Heinze discloses wherein the fixing element (7) is a screw and 
a) wherein the insertion opening is larger than a screw head of the screw and/or 
b) wherein the fixing opening (see annotated Figure 8b above) is smaller than the screw head (7) of the screw (see annotated Figure 9 below) and/or 
c) wherein the fixing opening is larger than a threaded section of the screw.

    PNG
    media_image6.png
    460
    674
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 9.
Regarding claim 18, Heinze discloses wherein an actuating opening (see annotated Figure 8b above) of the main body (21 and 22)ASLAN LAW, P.C.Application No.: 16/743,005Docket No.: 8001-OOI4PUS2 Page 7 of 11extends in a direction running parallel to a connecting direction of the connecting device over at least about a third, in particular at least about half, of a length of the main body taken in the connecting direction (see annotated Figure 8b below).

    PNG
    media_image7.png
    545
    556
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 8b.
Regarding claim 19, Heinze discloses wherein the one of the components (2) preferably comprises a recess (12) corresponding to an external shape of the main body (22) of the connecting device, such that the main body is fixable in the component in a positive-fitting manner (see Google Patents translation page 6 lines 32-38).
Regarding claim 21, Heinze discloses wherein the anchoring section (22) contains a cylindrical shape (see Figs. 8c-8d), and the cylindrical shape has a diameter (see Fig. 8c-8d) equal to or greater than the width of the main body in a direction perpendicular to the connecting direction (see NOTE below).
NOTE: The main body is comprised of a base section (21) and an anchoring section (22), therefore the anchoring section has a diameter equal to a width of the main body, because the anchoring section is a part of the main body. In conclusion, the anchoring section has a diameter equal to its own width in a direction perpendicular to the connecting direction. 
Regarding claim 22, Heinze discloses wherein the anchoring section (22) contains a cylinder-like shape (see Figs. 8c-8d), and the cylinder-like shape has a diameter (see Fig. 8c-8d) equal to or greater than the width of the main body in a direction perpendicular to the connecting direction (see NOTE below).
NOTE: The main body is comprised of a base section (21) and an anchoring section (22), therefore the anchoring section has a diameter equal to a width of the main body, because the anchoring section is a part of the main body. In conclusion, the anchoring section has a diameter equal to its own width in a direction perpendicular to the connecting direction. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over DE 2548527 A1 (Heinze) in view of GB 1561985 A (ITW Limited).
Regarding claim 16, Heinze discloses wherein the main body (21 and 22) is made of plastic (see Google Patents translation page 7 line 9), but does not expressly disclose as claimed wherein the main body is configured as a plastic injection-molded component or as a metal die-cast component.
However, ITW Limited teaches wherein the main body (1) is configured as a plastic (see page 4 lines 3-4) injection-molded component (see page 1 lines 95-96) or as a metal die-cast component in order to provide a furniture connector (see page 1 lines 9-12) that is made by a simple process using a simple two part mold (see page 1 lines 95-96 and page 2 line 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device of Heinze, with ITW Limited, such that it comprises a main body configured as a plastic injection-molded component in order to provide a furniture connector that is made by a simple process using a simple two part mold (see page 1 lines 95-96 and page 2 line 1 of ITW Limited).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over DE 2548527 A1 (Heinze) in view of US 6481919 B2 (Marsh).
Regarding claim 20, Heinze discloses a method for connecting two components, the method comprising: 
- providing an, in particular, plate-shaped component (2); 
- providing a recess (12) within the component;
- introducing the main body (22) of the connecting device (20) into the recess, in particular introducing the main body of the connecting device in accordance with Claim 1 into the recess; ASLAN LAW, P.C.Application No.: 16/743.005Docket No.: 8001-0014PUS2 Page 8 of 11 
- connecting the components to each other (see Google Patents translation page 6 lines 32-38) by actuating a fixing element (7) of the connecting device arranged in the main body (21 and 22), 
but does not expressly disclose as claimed wherein introducing a recess by processing the component, in particular by means of a milling machine, in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component. 
However, Marsh teaches wherein introducing a recess (54) by processing the component (50), in particular by means of a milling machine (see Column 1 lines 51-53), in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component (see NOTE below) in order to provide a component with a pre-drilled dimensionally accurate recess (see Marsh Column 1 lines 49-60).
NOTE: It is understood that the hole (54) is drilled into member (50). Similarly, it is understood that a drill acts in the same manner as a milling machine, having a head rotating about a rotating axis that is perpendicular to the main side of the component.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device of Heinze, with Marsh, such that the recess for accepting the main body of the connecting device is produced using a milling machine in order to provide a component with a pre-drilled dimensionally accurate recess (see Marsh Column 1 lines 49-60).
Response to Amendment
	The amendment filed 08 October 2021 has been entered. Claims 1-20 have been amended. Claim 14 has been withdrawn. Claims 21-22 are new. Applicant’s amendments to the claims overcome the previously set forth claim objections in the Non-Final Office Action dated 23 June 2021. Claims 1-22 are currently pending and have been examined. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/								/Josh Skroupa/Examiner, Art Unit 3678                                                        Primary Examiner, Art Unit 3678